Citation Nr: 9902680	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the veterans cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from September 
1967 to May 1970.  His military records show that he served a 
tour of duty in Vietnam and had been awarded the Combat 
Action Ribbon for participating in combat against enemy 
forces.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for service 
connection for the veterans cause of death.


REMAND

A review of the late veterans claims file shows that the 
appellant had requested, and was duly scheduled for a hearing 
at the RO before a traveling Board Member in September 1998.  
However, it was subsequently discovered that, because of an 
equipment malfunction, her hearing testimony was not 
recorded.  In correspondence dated in January 1999, the Board 
informed the appellant of this situation and offered her the 
choice of either proceeding with the adjudication of her 
appeal based on the evidence currently of record, or being 
provided with another opportunity to present oral testimony 
in support of her claim.  The appellant replied to the 
Boards correspondence that same month, requesting that she 
be rescheduled for another hearing before a traveling Member 
of the Board, sitting at the RO.  Pursuant to this, the 
appellant must be afforded the opportunity to have her 
requested hearing.



Hence, the case is REMANDED to the RO for the following 
developments:

The appellant should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board in order that she 
might present testimony and additional 
evidence in support of her appeal of a 
February 1996 RO decision which denied 
her claim of service connection for the 
veterans cause of death.  The appellant 
should be asked to provide the 
appropriate waivers for first review of 
any additional evidence submitted in 
support of her claim at this hearing.  

Thereafter, following the aforementioned hearing, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required of the veteran until she 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
